                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JOHN T. ORGAN, III                                                                 PLAINTIFF

V.                         NO. 4:17CV00721 BRW-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                               DEFENDANT

                                         JUDGMENT

       Based on today’s Order, it is CONSIDERED, ORDERED, and ADJUDGED that

judgment be entered for the Plaintiff, reversing the decision of the Commissioner, and remanding

this case to the Commissioner for further proceedings pursuant to sentence four of 42 U.S.C. §

405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       IT IS SO ORDERED, this 10th day of December, 2018.



                                            /s/ Billy Roy Wilson ______________
                                            UNITED STATES DISTRICT JUDGE
